      Case 1:20-cv-03078-TOR     ECF No. 24   filed 02/23/21   PageID.2102 Page 1 of 2




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KARINA G.,
                                                   NO: 1:20-CV-3078-TOR
 8                             Plaintiff,
                                                  ORDER GRANTING STIPULATED
 9          v.                                    MOTION FOR REMAND

10    ANDREW M. SAUL, Commissioner
      of Social Security,
11
                               Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion for Remand (ECF

14   Nos. 23). The parties have agreed that this case should be reversed and remanded

15   for further administrative proceedings pursuant to sentence four of 42 U.S.C.

16   § 405(g).

17   IT IS HEREBY ORDERED:

18      1. The Parties’ Stipulated Motion for Remand (ECF No. 23) is GRANTED.

19         This case is REVERSED and REMANDED under sentence four of 42

20         U.S.C. § 405(g), for further administrative proceedings and a new decision



     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 1
      Case 1:20-cv-03078-TOR    ECF No. 24    filed 02/23/21    PageID.2103 Page 2 of 2




 1        with respect to Plaintiff Karina G.’s application for Disability Insurance

 2        Benefits under Title II of the Social Security Act.

 3     2. On remand, the administrative law judge (ALJ) shall:

 4              a. Update the record;

 5              b. Further evaluate the medical opinions and lay statements;

 6              c. Further evaluate the claimant’s subjective complaints;

 7              d. As necessary, further evaluate the claimant’s residual functional

 8              capacity, and the findings at steps four and five;

 9              e. Offer the claimant the opportunity for a hearing; and

10              f. Issue a new decision.

11     3. Plaintiff should be entitled to reasonable attorney fees and costs, pursuant to

12        28 U.S.C. § 2412(d), upon a timely and proper application to this Court.

13     4. All pending motions, hearings and the remaining briefing schedule are

14        vacated as moot.

15        The District Court Executive is hereby directed to file this Order, provide

16   copies to counsel, enter JUDGMENT for Plaintiff, and CLOSE the file.

17        DATED February 23, 2021.

18

19                                 THOMAS O. RICE
                                United States District Judge
20




     ORDER GRANTING STIPULATED MOTION FOR REMAND ~ 2
